Name: Commission Regulation (EEC) No 965/93 of 23 April 1993 amending Regulation (EEC) No 2561/90 laying down provisions for the implementation of Council Regulation (EEC) No 2503/88 on customs warehouses
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 98/24 Official Journal of the European Communities 24. 4. 93 COMMISSION REGULATION (EEC) No 965/93 of 23 April 1993 amending Regulation (EEC) No 2561/90 laying down provisions for the implementation of Council Regulation (EEC) No 2503/88 on customs warehouses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2503/88 of 25 July 1988 on customs warehouses ('), and in par ­ ticular Article 28 thereof, Whereas Commission Regulation (EEC) No 2561 /90 (2), as last amended by Regulation (EEC) No 3001 /92 (3), lays down provisions for the implementation of Regulation (EEC) No 2503/88 ; Whereas Article 36 ( 1 ) of Regulation (EEC) No 2561 /90 provides that Community goods and non-Community goods may be stored together in the same storage area ; whereas this facility, however, is not available for agricul ­ tural goods which are the subject of an application for advance payment of export refunds because of their entry for the customs warehousing arrangements ; Whereas to allow the efficient use of storage facilities, this exception should be abolished, provided the proper conduct of operations is not thereby affected ; whereas in order to prevent abuse, however, it is necessary to ensure that prefinanced goods stored in this way can be identi ­ fied at all times ; whereas these goods should continue to be excluded from the scope of Article 36 (2); Whereas the measures provided for by this Regulation are in conformity with the opinion of the Committee on Customs Warehouses and Free Zones, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2561 /90 is hereby amended as follows : 1 . Article 36 (1 ) is replaced by the following text : ' 1 . Provided the proper conduct of operations is not thereby affected, the supervising office shall allow Community goods and non-Community goods to be stored together in the same storage area.' 2. In Article 56 the single paragraph becomes paragraph 1 and the figure '36' is deleted. 3. The following paragraph is added to Article 56 : *2. Without prejudice to the specific provisions adopted under the agricultural rules, prefinanced goods may be stored in the same storage area as other Community or non-Community goods pursuant to Article 36 (1 ) only if the identity and customs status of each item can be established at all times.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and 'directly applicable in all Member States. Done at Brussels, 23 April 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 225, 15. 8 . 1988 , p. 1 . (2) OJ No L 246, 10 . 9 . 1990, p. 1 . 0 OJ No L 301 , 17. 10. 1992, p. 16.